   Case 19-50012   Doc 229 Filed 09/12/19 EOD 09/12/19 15:30:02   Pg 1 of 2
                     SO ORDERED: September 12, 2019.




                     ______________________________
                     Robyn L. Moberly
                     United States Bankruptcy Judge




                   UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION


IN RE:                              )
                                    )
USA GYMNASTICS                      )    CASE NO. 18-9108-RLM-11
                                    )
      Debtor                        )
____________________________________)
                                    )
USA GYMNASTICS                      )
                                    )
      Plaintiff                     )
                                    )
v.                                  )
                                    )
ACE AMERICAN INSURANCE              )    Adv. Proc. 19-50012
COMPANY, f/k/a CIGNA                )
INSURANCE COMPANY, GREAT            )
AMERICAN ASSURANCE                  )
COMPANY, LIBERTY INSURANCE )
UNDERWRITERS, INC., et al           )
                                    )
      Defendants                    )
____________________________________)

     ORDER DENYING EMERGENCY MOTION TO CONTINUE HEARING
         FILED BY LIBERTY INSURANCE UNDERWRITERS, INC.
   Case 19-50012    Doc 229   Filed 09/12/19       EOD 09/12/19 15:30:02   Pg 2 of 2



      Defendant Liberty Insurance Underwriters, Inc. (“LIU”) has moved to
continue the hearing on Plaintiff, USA Gymnastics’ (“USAG”) motion for partial
summary judgment (docket #26) and LIU’s cross motion for summary judgment
(#130) currently scheduled for September 17, 2019. The court, having reviewed
LIU’s emergency motion and USAG’s objection, finds that the emergency motion
should be denied.

      Accordingly, LIU’s emergency motion is DENIED. The hearing currently
scheduled for September 17, 2019 on USAG’s motion for partial summary judgment
(docket #26), LIU’s cross motion for summary judgment (#130) and all briefs,
memoranda, responses, replies and surreplies related to those motions will remain
on the Court’s calendar for September 17, 2019 at 1:30 p.m.

                                     #   #     #
